Citation Nr: 1403042	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  12-16 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a service connection for a cervical spine disability, to include as secondary to a service-connected concussive disorder with headaches.



REPRESENTATION

Appellant represented by:	John March, Agent


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel




INTRODUCTION

The Veteran had active military service from June 1978 to December 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veteran Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the Veteran's claim of entitlement to service connection for a cervical spine disability is warranted.

The Veteran is service connected for a concussive disorder with headaches.  Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a) (2013).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable.  38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

A review of the record shows that the Veteran was afforded a VA examination in December 2010.  At that time, x-rays of the Veteran's cervical spine showed minimal degenerative changes demonstrated at C5-6 and C6-7 levels.  After reviewing the Veteran's STRs, medical records and physical examination of the Veteran, the examiner opined that it was certainly less likely as not that a motor vehicle accident that happened 26 years ago was any way associated with his minimal degenerative change in his cervical spine now.  He opined that it was more likely than not it was due to body habitus and previous work history.  The examiner based his finding on the fact that the Veteran's service medical records do not show any treatment for a neck injury or complaints of radiating pain to both of his arms while in service.  While the examiner acknowledged the Veteran's motor vehicle accident in service, he noted that following this event, there were no records showing that the Veteran sought treatment for neck pain, except for a November 2010 treatment note that had complaints of neck stiffness without an evaluation or treatment.

There is, however, no indication from the examination report that the examiner provided an opinion regarding whether the Veteran's cervical spine disability was caused or aggravated by his service-connected post concussive disorder.  See 38 C.F.R. § 3.310.  In addition, it does not appear that the examiner considered the Veteran's complaints of neck pain during service in September 1978 after he fell out of his bunk.  Therefore, the Board finds that an addendum opinion should be obtained.  Additionally, current VA treatment records should be obtained and a request for any service clinical records should be made.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records, dated since April 2011.

2.  Make arrangements to obtain the Veteran's complete service treatment records, to include any clinical records and/or hospitalization and surgical records related to his motor vehicle accident in March 1979.

3.  Thereafter, return the claims folder to the December 2010 VA joints examiner.  If that examiner is not available, then another examiner should be asked to review the claims folder and provide the requested opinion.

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50% or greater probability) that any current cervical spine disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should acknowledge the complaints of neck pain in September 1978 after the Veteran fell out of his bunk. 

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50% or greater probability) that the Veteran's service-connected post-concussive disorder with headaches caused his cervical spine disorder.

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50% or greater probability) that the Veteran's service-connected post-concussive disorder with headaches aggravated his cervical spine disorder.

The examiner must provide a complete rationale for all opinions provided.

 4.  Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

5.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative, if any, with an SSOC and afford them the appropriate time period for a response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

